EXHIBIT 10.1

2001 STOCK AWARD AND INCENTIVE PLAN
OF MINERALS TECHNOLOGIES INC.
(amended and restated as of March 18, 2009)

1. Purpose. The purpose of this 2001 Stock Award and Incentive Plan (the “Plan”)
is to aid Minerals Technologies Inc., a Delaware corporation (the “Company”), in
attracting, retaining, motivating and rewarding employees, non-employee
directors, and other persons who provide substantial services to the Company or
its subsidiaries or affiliates, to provide for equitable and competitive
compensation opportunities, to recognize individual contributions and reward
achievement of Company goals, and promote the creation of long-term value for
stockholders by closely aligning the interests of Participants with those of
stockholders. The Plan authorizes stock-based and cash-based incentives for
Participants.

2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:

(a) “Annual Incentive Award” means a type of Performance Award granted to a
Participant under Section 7(c) representing a conditional right to receive cash,
Stock or other Awards or payments, as determined by the Committee, based on
performance in a performance period of one fiscal year or a portion thereof.

(b) “Award” means any Option, Restricted Stock, Deferred Stock, Stock granted as
a bonus or in lieu of another award, Dividend Equivalent, Other Stock-Based
Award, Performance Award or Annual Incentive Award, together with any related
right or interest, granted to a Participant under the Plan.

(c) “Beneficiary” means the legal representatives of the Participant’s estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant’s Award upon a Participant’s death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary, in which case the “Beneficiary” instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Participant’s Award upon such Participant’s death. Unless otherwise determined
by the Committee, any designation of a Beneficiary other than a Participant’s
spouse shall be subject to the written consent of such spouse.

(d) “Board” means the Company’s Board of Directors.

(e) “Change in Control” and related terms have the meanings specified in Section
9.

(f) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation (including a proposed regulation)
thereunder shall include any successor provisions and regulations.

(g) “Committee” means the Compensation Committee of the Board; provided,
however, that, directors appointed or serving as members of the Committee shall
not be employees of the Company or any subsidiary or affiliate. In appointing
members of the Committee, the Board will consider whether a member is or will be
a Qualified Member, but such members are not required to be Qualified Members at
the time of appointment or during their term of service on the Committee. The
full Board may perform any function of the Committee hereunder, in which case
the term “Committee” shall refer to the Board.

(h) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 11(j).

(i) “Deferred Stock” means a right, granted to a Participant under Section 6(d),
to receive Stock or Other Stock-Based Awards or a combination thereof at the end
of a specified deferral period.

 



--------------------------------------------------------------------------------



(j) “Dividend Equivalent” means a right, granted to a Participant under Section
6(f), to receive cash, Stock, other Awards or other property equal in value to
all or a specified portion of the dividends paid with respect to a specified
number of shares of Stock.

(k) “Effective Date” means the effective date specified in Section 11(p).

(l) “Eligible Person” has the meaning specified in Section 5.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.

(n) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined by the Committee or under procedures established by the
Committee. Unless otherwise determined by the Committee, the Fair Market Value
of Stock shall be the average of the high and low sales prices per share of
Stock reported on a consolidated basis for securities listed on the principal
stock exchange or market on which Stock is traded on the day on which the Award
of such Stock is made or, if there is no sale on that day, then on the next day
on which a sale is reported.

(o) “Incentive Stock Option” or “ISO” means any Option designated as an
incentive stock option within the meaning of Code Section 422 or any successor
provision thereto and qualifying thereunder.

(p) “Option” means a right, granted to a Participant under Section 6(b), to
purchase Stock or Other Stock-Based Awards at a specified price during specified
time periods.

(q) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(g).

(r) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

(s) “Performance Award” means a conditional right, granted to a Participant
under Sections 6(h) and 7, to receive cash, Stock or other Awards or payments,
as determined by the Committee, based upon performance criteria specified by the
Committee.

(t) “Preexisting Plan” means the 2001 Stock and Incentive Plan of Minerals
Technologies Inc. (as amended and restated as of December 20, 2005).

(u) “Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Regulation 1.162-27 under Code Section 162(m).

(v) “Restricted Stock” means Stock granted to a Participant under Section 6(c)
which is subject to certain restrictions and to a risk of forfeiture.

(w) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.

(x) “SAR” means a stock appreciation right granted to a Participant under
Section 6(g) to receive cash equal to the appreciation in a specified number of
shares of Stock over a specified period.

(y) “Stock” means the Company’s Common Stock, par value $0.10 per share, and any
other equity securities of the Company that may be substituted or resubstituted
for Stock pursuant to Section 11(c).

3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
the deferral period relating to Awards shall lapse or terminate; the
acceleration of any such dates, the expiration date of any Award; whether, to
what extent, and under what

 



--------------------------------------------------------------------------------

circumstances an Award may be settled, or the exercise price of an Award may be
paid, in cash, Stock, other Awards, or other property; and other terms and
conditions of, and all other matters relating to, Awards; to prescribe documents
evidencing or setting terms of Awards (such Award documents need not be
identical for each Participant), amendments thereto, and rules and regulations
for the administration of the Plan and amendments thereto; to construe and
interpret the Plan and Award documents and correct defects, supply omissions or
reconcile inconsistencies therein; and to make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Decisions of the Committee with respect to the
administration and interpretation of the Plan shall be final, conclusive, and
binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 11(b), and other persons claiming
rights from or through a Participant, and stockholders. The foregoing
notwithstanding, the Board shall perform the functions of the Committee for
purposes of granting Awards under the Plan to non-employee directors (authority
with respect to other aspects of non-employee director awards is not exclusive
to the Board, however).

(b) Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, (i) any action of the Committee relating to
an Award intended by the Committee to qualify as “performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder may be taken by a subcommittee, designated by the Committee or the
Board, composed solely of two or more Qualified Members, and (ii) any action
relating to an Award granted or to be granted to a Participant who is then
subject to Section 16 of the Exchange Act in respect of the Company may be taken
either by such a subcommittee or by the Committee but with each such member who
is not a Qualified Member abstaining or recusing himself or herself from such
action, provided that, upon such abstention or recusal, the Committee remains
composed of two or more Qualified Members. Such action, authorized by such a
subcommittee or by the Committee upon the abstention or recusal of such
non-Qualified Member(s), shall be the action of the Committee for purposes of
the Plan. The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee. The Committee may delegate to those
officers who from time to time comprise the Management Committee of the Company
the authority, subject to such terms as the Committee shall determine, to
perform such functions, including administrative functions, as the Committee may
determine, to the extent that such delegation will not result in the loss of an
exemption under Rule 16b-3(d) for Awards granted to Participants subject to
Section 16 of the Exchange Act in respect of the Company and will not cause
Awards intended to qualify as “performance-based compensation” under Code
Section 162(m) to fail to so qualify. In addition, no such delegation will
authorize such officers to grant options on more than 20,000 shares in the
aggregate in any calendar year, authorize the grant of options on more than
1,500 shares to any employee in any calendar year, or authorize the grant of
options to any person who is an officer or director of the Company. Any options
granted by such officers pursuant to any such delegation shall be promptly
reported to the Committee.

(c) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

4. Stock Subject to Plan.

(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 11(c), the total number of shares of Stock reserved and
available for delivery after March 18, 2009 in connection with Awards under the
Plan shall be (i) 1,020,499 shares (representing

 



--------------------------------------------------------------------------------

800,000 shares newly reserved and available and approximately 220,499 shares
remaining reserved and available under the Plan as of March 18, 2009) plus (ii)
the number of shares subject to awards under the Preexisting Plan which become
available in accordance with Section 4(b) after March 18, 2009. Any shares of
Stock delivered under the Plan shall consist of authorized and unissued shares
or treasury shares.

(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments if the number of
shares of Stock actually delivered differs from the number of shares previously
counted in connection with an Award. Shares subject to an Award or an award
under the Preexisting Plan that is canceled, expired, forfeited, settled in cash
or otherwise terminated without a delivery of shares to the Participant will
again be available for Awards, and shares withheld in payment of the exercise
price or taxes relating to an Award or Preexisting Plan award and shares equal
to the number surrendered in payment of any exercise price or taxes relating to
an Award or Preexisting Plan award shall be deemed to constitute shares not
delivered to the Participant and shall be deemed to again be available for
Awards under the Plan. In addition, in the case of any Award granted in
substitution for an award of a company or business acquired by the Company or a
subsidiary or affiliate, shares issued or issuable in connection with such
substitute Award shall not be counted against the number of shares reserved
under the Plan, but shall be available under the Plan by virtue of the Company’s
assumption of the plan or arrangement of the acquired company or business. This
Section 4(b) shall apply to the number of shares reserved and available for ISOs
only to the extent consistent with applicable regulations relating to ISOs under
the Code.

5. Eligibility; Per-Person Award Limitations. Awards may be granted under the
Plan only to Eligible Persons. For purposes of the Plan, an “Eligible Person”
means an employee of the Company or any subsidiary or affiliate, including any
executive officer, a non-employee director of the Company, a consultant or other
person who provides substantial services to the Company or a subsidiary or
affiliate, and any person who has been offered employment by the Company or a
subsidiary or affiliate, provided that such prospective employee may not receive
any payment or exercise any right relating to an Award until such person has
commenced employment with the Company or a subsidiary or affiliate. An employee
on leave of absence may be considered as still in the employ of the Company or a
subsidiary or affiliate for purposes of eligibility for participation in the
Plan. For purposes of the Plan, a joint venture in which the Company or a
subsidiary has a substantial direct or indirect equity investment shall be
deemed an affiliate, if so determined by the Committee. In each calendar year
during any part of which the Plan is in effect, an Eligible Person may be
granted Awards intended to qualify as “performance-based compensation” under
Code Section 162(m) under each of Section 6(b), 6(c), 6(d), 6(e), 6(f), or 6(g)
relating to up to his or her Annual Limit (such Annual Limit to apply separately
to the type of Award authorized under each specified subsection, except that the
limitation applies to Dividend Equivalents under Section 6(f) only if such
Dividend Equivalents are granted separately from and not as a feature of another
Award). A Participant’s Annual Limit, in any year during any part of which the
Participant is then eligible under the Plan, shall equal 500,000 shares plus the
amount of the Participant’s unused Annual Limit relating to the same type of
Award as of the close of the previous year, subject to adjustment as provided in
Section 11(c). In the case of an Award which is not valued in a way in which the
limitation set forth in the preceding sentence would operate as an effective
limitation satisfying Treasury Regulation 1.162- 27(e)(4) (including a
Performance Award under Section 7 not related to an Award specified in Section
6), an Eligible Person may not be granted Awards authorizing the earning during
any calendar year of an amount that exceeds the Participant’s Annual Limit,
which for this purpose shall equal $3 million plus the amount of the
Participant’s unused cash Annual Limit as of the close of the previous year
(this limitation is separate and not affected by the number of Awards granted
during such calendar year subject to the limitation in the preceding sentence).
For this purpose, (i) “earning” means satisfying performance conditions so that
an amount becomes payable, without regard to whether it is to be paid currently
or on a deferred basis or continues to be subject to any service requirement or
other non-performance condition, and (ii) a Participant’s Annual Limit is used
to the extent an amount or number of shares may be potentially earned or paid
under an Award, regardless of whether such amount or shares are in fact earned
or paid.

 



--------------------------------------------------------------------------------

6. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 11(e)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of employment or service by the Participant
and terms permitting a Participant to make elections relating to his or her
Award. The Committee shall retain full power and discretion with respect to any
term or condition of an Award that is not mandatory under the Plan. The
Committee shall require the payment of lawful consideration for an Award to the
extent necessary to satisfy the requirements of the Delaware General Corporation
Law, and may otherwise require payment of consideration for an Award except as
limited by the Plan.

(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:

(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the date of grant of such Option, subject to
Sections 6(e) and 8(a).

(ii) Option Term; Time and Method of Exercise. The Committee shall determine the
term of each Option, provided that in no event shall the term of any ISO exceed
a period of ten years from the date of grant. The Committee shall determine the
time or times at which or the circumstances under which an Option may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the methods by which such exercise
price may be paid or deemed to be paid and the form of such payment (subject to
Section 11(k)), including, without limitation, cash, Stock, other Awards or
awards granted under other plans of the Company or any subsidiary or affiliate,
or other property (including notes and other contractual obligations of
Participants to make payment on a deferred basis, such as through “cashless
exercise” arrangements, to the extent permitted by applicable law), and the
methods by or forms in which Stock will be delivered or deemed to be delivered
in satisfaction of Options to Participants (including deferred delivery of
shares representing the Option “profit,” at the election of the Participant or
as mandated by the Committee, with such deferred shares subject to any vesting,
forfeiture or other terms as the Committee may specify).

(iii) ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422, including but not limited to
the requirement that no ISO shall be granted more than ten years after the
Effective Date.

(iv) Non-Employee Director Option Grants. At any time that the Compensation
Committee grants across-the-board options to employees, Non-Employee Directors
shall also be granted options, using the same ratio of number of options granted
to amount of compensation as is used in determining options granted to employees
in the across-the-board option grant. For this purpose, the Non-Employee
Director’s compensation in the prior year shall be used, with any units included
in such compensation valued as of the date of their award.

(c) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

(i) Grant and Restrictions. In addition to any restrictions imposed by law,
Restricted Stock shall be subject to such restrictions on transferability, risk
of forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of performance goals and/or future
service requirements), in such installments or otherwise and under such other
circumstances as the Committee may determine at the date of grant or thereafter.
Except to the extent restricted under the terms of the Plan and any Award
document relating to the Restricted Stock, a Participant granted Restricted
Stock shall have all of the rights of a stockholder, including the right to vote
the Restricted Stock and the right to receive dividends

 



--------------------------------------------------------------------------------

thereon (subject to any mandatory reinvestment or other requirement imposed by
the Committee).

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.

(d) Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, which are rights to receive Stock, other Awards, or a combination
thereof at the end of a specified deferral period, subject to the following
terms and conditions:

(i) Award and Restrictions. Issuance of Stock will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Deferred Stock rights may be satisfied by
delivery of Stock, other Awards, or a combination thereof (subject to Section
11(k)), as determined by the Committee at the date of grant or thereafter.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes.

(iii) Dividend Equivalents. Unless otherwise determined by the Committee,
Dividend Equivalents on the specified number of shares of Stock covered by an
Award of Deferred Stock shall be either (A) paid with respect to such Deferred
Stock at the dividend payment date in cash or in shares of unrestricted Stock
having a Fair Market Value equal to the amount of such

 



--------------------------------------------------------------------------------

dividends, or (B) deferred with respect to such Deferred Stock, either as a cash
deferral or with the amount or value thereof automatically deemed reinvested in
additional Deferred Stock, other Awards or other investment vehicles having a
Fair Market Value equal to the amount of such dividends, as the Committee shall
determine or permit a Participant to elect.

(e) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Stock as a bonus, or to grant Stock or other Awards in lieu of
obligations of the Company or a subsidiary or affiliate to pay cash or deliver
other property under the Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Committee.

(f) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equivalent to all or a portion of the dividends
paid with respect to a specified number of shares of Stock. Dividend Equivalents
may be awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Stock,
Awards, or other investment vehicles, and subject to restrictions on
transferability, risks of forfeiture and such other terms as the Committee may
specify.

(g) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, SARs, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Stock, purchase rights for Stock, Awards with value and payment contingent upon
performance of the Company or business units thereof or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified subsidiaries
or affiliates or other business units. The Committee shall determine the terms
and conditions of such Awards. Stock delivered pursuant to an Award in the
nature of a purchase right granted under this Section 6(g) shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Stock, other Awards, notes, or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 6(g).

(h) Performance Awards. Performance Awards, denominated in cash or in Stock or
other Awards, may be granted by the Committee in accordance with Section 7.

7. Performance Awards, Including Annual Incentive Awards.

(a) Performance Awards Generally. The Committee is authorized to grant
Performance Awards on the terms and conditions specified in this Section 7.
Performance Awards may be denominated as a cash amount, a number of shares of
Stock, or a specified number of other Awards (or a combination of the foregoing)
which may be earned upon achievement or satisfaction of performance conditions
specified by the Committee. In addition, the Committee may specify that any
other Award shall constitute a Performance Award by conditioning the right of a
Participant to exercise the Award or have it settled, and the timing thereof,
upon achievement or satisfaction of such performance conditions as may be
specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions, except as
limited under Sections 7(b) and 7(c) in the case of a Performance Award intended
to qualify as “performance-based compensation” under Code Section 162(m).

(b) Performance Awards Granted to Covered Employees. If the Committee determines
that a Performance Award to be granted to an Eligible Person who is designated
by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a preestablished performance goal and other terms set forth in
this Section 7(b). Such Performance Awards shall be subject to the per-person
maximum limitation set forth in Section 5.

 



--------------------------------------------------------------------------------

(i) Performance Goal Generally. The performance goal for such Performance Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 7(b). The performance goal shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder (including Regulation 1.162-27 and successor regulations thereto),
including the requirement that the level or levels of performance targeted by
the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

(ii) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries or
affiliates or other business units of the Company shall be used by the Committee
in establishing performance goals for such Performance Awards: (1) net sales;
(2) earnings from operations, earnings before or after taxes, earnings before or
after interest, depreciation, amortization, or extraordinary or special items;
(3) net income or net income per common share (basic or diluted); (4) return on
assets, return on invested capital, return on total capital, or return on
equity; (5) cash flow, free cash flow, cash flow return on investment, or net
cash provided by operations; (6) interest expense after taxes; (7) economic
value created; (8) operating margin, or profit margin; (9) stock price or total
stockholder return; and (10) strategic business criteria, consisting of one or
more objectives based on meeting specified market penetration, geographic
business expansion goals, cost targets, customer satisfaction, employee
satisfaction, management of employment practices and employee benefits,
supervision of litigation and information technology, and goals relating to
acquisitions or divestitures of subsidiaries, affiliates or joint ventures. The
targeted level or levels of performance with respect to such business criteria
may be established at such levels and in such terms as the Committee may
determine, in its discretion, including in absolute terms, as a goal relative to
performance in prior periods, or as a goal compared to the performance of one or
more comparable companies or an index covering multiple companies.

(iii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period of up to one year or more than one year, as specified
by the Committee. A performance goal shall be established not later than the
earlier of (A) 90 days after the beginning of any performance period applicable
to such Performance Award or (B) the time 25% of such performance period has
elapsed.

(iv) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in Section
7(b)(ii) during the given performance period, as specified by the Committee in
accordance with Section 7(b)(iv). The Committee may specify the amount of the
Performance Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such business criteria.

(v) Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, increase
or reduce the amount of a settlement otherwise to be made in connection with
such Performance Awards, but may not exercise discretion to increase any such
amount payable to a Covered Employee in respect of a Performance Award subject
to this Section 7(b). Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as “performance-based compensation” for purposes of Code Section 162(m). The
Committee shall

 



--------------------------------------------------------------------------------

specify the circumstances in which such Performance Awards shall be paid or
forfeited in the event of termination of employment by the Participant or other
event (including a Change in Control) prior to the end of a performance period
or settlement of such Performance Awards.

(c) Annual Incentive Awards Granted to Designated Covered Employees. The
Committee may grant an Annual Incentive Award to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee. Such Annual
Incentive Award will be intended to qualify as “performance-based compensation”
for purposes of Code Section 162(m), and therefore its grant, exercise and/or
settlement shall be contingent upon achievement of pre-established performance
goals and other terms set forth in this Section 7(c).

(i) Grant of Annual Incentive Awards. Not later than the earlier of 90 days
after the beginning of any performance period applicable to such Annual
Incentive Award or the time 25% of such performance period has elapsed, the
Committee shall determine the Covered Employees who will potentially receive
Annual Incentive Awards, and the amount(s) potentially payable thereunder, for
that performance period. The amount(s) potentially payable shall be based upon
the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 7(b)(ii) in the given performance period,
as specified by the Committee. The Committee may designate an annual incentive
award pool as the means by which Annual Incentive Awards will be measured, which
pool shall conform to the provisions of Section 7(b)(iv). In such case, the
portion of the Annual Incentive Award pool potentially payable to each Covered
Employee shall be preestablished by the Committee. In all cases, the maximum
Annual Incentive Award of any Participant shall be subject to the limitation set
forth in Section 5.

(ii) Payout of Annual Incentive Awards. After the end of each performance
period, the Committee shall determine the amount, if any, of the Annual
Incentive Award for that performance period payable to each Participant. The
Committee may, in its discretion, determine that the amount payable to any
Participant as a final Annual Incentive Award shall be reduced from the amount
of his or her potential Annual Incentive Award, including a determination to
make no final Award whatsoever, but may not exercise discretion to increase any
such amount. The Committee shall specify the circumstances in which an Annual
Incentive Award shall be paid or forfeited in the event of termination of
employment by the Participant or other event (including a Change in Control)
prior to the end of a performance period or settlement of such Annual Incentive
Award.

(d) Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards and Annual Incentive Awards, the level of actual achievement
of the specified performance goals relating to Performance Awards and Annual
Incentive Awards, and the amount of any final Performance Award and Annual
Incentive Award shall be recorded in writing in the case of Performance Awards
intended to qualify under Section 162(m). Specifically, the Committee shall
certify in writing, in a manner conforming to applicable regulations under
Section 162(m), prior to settlement of each such Award granted to a Covered
Employee, that the performance objective relating to the Performance Award and
other material terms of the Award upon which settlement of the Award was
conditioned have been satisfied.

(e) Payment and Settlement. A Participant’s Performance Award shall be paid or
settled not later than the end of the calendar year in which the Committee
certifies or determines that any applicable conditions or goals have been
achieved or satisfied and authorizes the payment or settlement of such
Performance Award; provided, however, that if the Committee reasonably
anticipates that the Company’s or its subsidiary’s or affiliate’s tax deduction
with respect to any such payment or settlement otherwise would be limited or
eliminated by application of Section 162(m) of the Code, such payment or
settlement may, in a manner that complies with Section 409A of the Code, be
delayed and paid or settled at the earliest date at which the Committee
reasonably anticipates that the tax deduction with respect to such payment or
settlement will not be limited or eliminated by application of Section 162(m) of
the Code, or, if earlier, the calendar year in which such Participant separates
from service with the Company and its subsidiaries and affiliates.

 



--------------------------------------------------------------------------------

8. Certain Provisions Applicable to Awards.

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any subsidiary or
affiliate, or any business entity to be acquired by the Company or a subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any subsidiary or affiliate. Awards granted in addition to or in
tandem with other Awards or awards may be granted either as of the same time as
or a different time from the grant of such other Awards or awards. Subject to
Section 11(k), the Committee may determine that, in granting a new Award, the
in-the-money value of any surrendered Award or award may be applied to reduce
the exercise price of any Option, or purchase price of any other Award.

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Section 6(b)(ii).

(c) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan (including Section 11(k)) and any applicable Award document, payments
to be made by the Company or a subsidiary or affiliate upon the exercise of an
Option or other Award or settlement of an Award may be made in such forms as the
Committee shall determine, including, without limitation, cash, Stock, other
Awards or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis. The settlement of any Award may be
accelerated, and cash paid in lieu of Stock in connection with such settlement,
in the discretion of the Committee or upon occurrence of one or more specified
events (subject to Section 11(k)). Installment or deferred payments may be
required by the Committee (subject to Section 11(e)) or permitted at the
election of the Participant on terms and conditions established by the
Committee. Payments may include, without limitation, provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.

(d) Exemptions from Section 16(b) Liability. With respect to a Participant who
is then subject to the reporting requirements of Section 16(a) of the Exchange
Act in respect of the Company, the Committee shall use reasonable efforts to
implement transactions under the Plan and administer the Plan in a manner that
will ensure that each transaction with respect to such a Participant is exempt
from liability under Rule 16b-3 or otherwise not subject to liability under
Section 16(b)), except that this provision shall not limit sales by such a
Participant, and such a Participant may engage in other non-exempt transactions
under the Plan. The Committee may authorize the Company to repurchase any Award
or shares of Stock deliverable or delivered in connection with any Award
(subject to Section 11(k)) in order to avoid a Participant who is subject to
Section 16 of the Exchange Act incurring liability under Section 16(b). Unless
otherwise specified by the Participant, equity securities or derivative
securities acquired under the Plan which are disposed of by a Participant shall
be deemed to be disposed of in the order acquired by the Participant.

(e) Loan Provisions. With the consent of the Committee, and subject at all times
to, and only to the extent, if any, permitted under and in accordance with, laws
and regulations and other binding obligations or provisions applicable to the
Company, the Company may make, guarantee, or arrange for a loan or loans to a
Participant with respect to the exercise of any Option or other payment in
connection with any Award, including the payment by a Participant of any or all
federal, state, or local income or other taxes due in connection with any Award.
Subject to such limitations, the Committee shall have full authority to decide
whether to make a loan or loans hereunder and to determine the amount, terms,
and provisions of any such loan or loans, including the interest rate, if any,
to be charged in respect of any such loan or loans, whether the loan or loans
are to be with or without recourse against the borrower, the terms on which the
loan is to be repaid and conditions, if any, under which the loan or loans may
be forgiven.

(f) Limitation on Vesting of Certain Awards. Restricted Stock will vest over a
minimum period of one year except in the event of a Participant’s death,
disability, or retirement, or in the event of a Change in Control or other
special circumstances.

 



--------------------------------------------------------------------------------

9. Change in Control.

(a) Effect of “Change in Control” on Non-Performance Based Awards. In the event
that a Change in Control occurs and a Participant's employment is terminated by
the Company, or a Participant terminates his or her employment as a result of a
material diminution in duties, the following provisions shall apply to
non-performance based Awards, including Awards as to which performance
conditions previously have been satisfied or are deemed satisfied under Section
9(b), unless otherwise provided by the Committee in the Award document:

(i) All deferral of settlement, forfeiture conditions and other restrictions
applicable to Awards granted under the Plan shall lapse and such Awards shall be
fully payable as of the time of the Participant's termination of employment
without regard to deferral and vesting conditions, except to the extent of any
waiver by the Participant or other express election to defer beyond the
Participant's termination of employment following the Change in Control and
subject to applicable restrictions set forth in Section 11(a);

(ii) Any Award carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested as of the time of the
Participant's termination of employment and shall remain exercisable and vested
for the balance of the stated term of such Award without regard to such
termination of employment or service by the Participant other than a termination
for “cause” (as defined in any employment or severance agreement between the
Company or a subsidiary or affiliate and the Participant then in effect or, if
none, as defined by the Committee and in effect at the time of the Participant's
termination of employment following the Change in Control), subject only to
applicable restrictions set forth in Section 11(a); and

(iii) The Committee may, in its discretion, determine to extend to such a
Participant who terminates employment within the 60-day period immediately
following the Change in Control and who holds an Option the right to elect,
during the 60-day period immediately following the Change in Control, in lieu of
acquiring the shares of Stock covered by such Option, to receive in cash the
excess of the Change in Control Price over the exercise price of such Option,
multiplied by the number of shares of Stock covered by such Option, and to
extend to such a Participant who terminates employment within the 60-day period
immediately following the Change in Control and who holds other types of Awards
denominated in shares the right to elect, during the 60-day period immediately
following the Change in Control, in lieu of receiving the shares of Stock
covered by such Award, to receive in cash the Change in Control Price multiplied
by the number of shares of Stock covered by such Award.

(b) Effect of “Change in Control” on Performance-Based Awards. In the event that
a Change in Control occurs and a Participant's employment is terminated by the
Company, or a Participant terminates his or her employment as a result of a
material diminution in duties, with respect to an outstanding Award subject to
achievement of performance goals and conditions, such performance goals and
conditions shall be deemed to be met or exceeded if and to the extent so
provided by the Committee in the Award document governing such Award or other
agreement with the Participant.

(c) Definition of “Change in Control.” A “Change in Control” shall be deemed to
have occurred if, after the Effective Date, there shall have occurred any of the
following:

(i) Any “person,” as such term is used in Section 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), acquires voting
securities of the Company and immediately thereafter is a “30% Beneficial
Owner.” For purposes of this provision, a “30% Beneficial Owner” shall mean a
person who is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the combined voting power of the Company’s then-outstanding
voting securities; provided that the term “30% Beneficial Owner” shall not
include any person who, at all times following such an acquisition of
securities, remains eligible to file a Schedule 13G pursuant to Rule 13d-1(b)
under the Exchange Act, or remains exempt from filing a Schedule 13D under
Section 13(d)(6)(b) of the Exchange Act, with respect to all classes of Company
voting securities;

(ii) During any period of two consecutive years commencing on or after the
Effective Date, individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person (as
defined above) who has entered into an agreement with the Company to effect a
transaction described in subsections (i), (iii) or (iv) of this definition)
whose election by the Board or nomination for election by the Company’s

 



--------------------------------------------------------------------------------

shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(the “Continuing Directors”) cease for any reason to constitute at least a
majority thereof;

(iii) The Company has consummated a merger, consolidation, recapitalization, or
reorganization of the Company, or a reverse stock split of any class of voting
securities of the Company, other than any such transaction which would result in
at least 60% of the combined voting power of the voting securities of the
Company or the surviving entity outstanding immediately after such transaction
being beneficially owned by persons who together beneficially owned at least 80%
of the combined voting power of the voting securities of the Company outstanding
immediately prior to such transaction, with the relative voting power of each
such continuing holder compared to the voting power of each other continuing
holder not substantially altered as a result of the transaction; provided that,
for purposes of this paragraph (iii), such continuity of ownership (and
preservation of relative voting power) shall be deemed to be satisfied if the
failure to meet such 60% threshold (or to substantially preserve such relative
voting power) is due solely to the acquisition of voting securities by an
employee benefit plan of the Company, such surviving entity or a subsidiary
thereof; and provided further, that, if the corporate transaction referred to in
this Section 9(c)(iii) is subject, at the time of such consummation, to the
consent of any government or governmental agency or approval of the shareholders
of another entity or other material contingency, no Change in Control shall
occur until such time as such consent and approval has been obtained and any
other material contingency has been satisfied;

(iv) The shareholders of the Company have approved a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (or any transaction
having a similar effect); provided that, if consummation of the transaction
referred to in this Section 9(c)(iv) is subject, at the time of such approval by
shareholders, to the consent of any government or governmental agency or
approval of the shareholders of another entity or other material contingency, no
Change in Control shall occur until such time as such consent and approval has
been obtained and any other material contingency has been satisfied; and

(v) A Change in Control for purposes of this Plan; provided that a Change in
Control shall not be deemed to have occurred if, prior to the later of
occurrence of the specified event that would otherwise constitute a Change in
Control under paragraphs (i) through (iv) hereof or the expiration of seven days
after the Company has obtained actual notice that such an event has occurred,
the Continuing Directors of the Company then in office, by a majority vote
thereof, determine that the occurrence of such specified event shall not be
deemed to be a Change in Control hereunder or shall not be deemed to be a Change
in Control with respect to a particular Participant.

(d) Definition of “Change in Control Price.” The “Change in Control Price” means
an amount in cash equal to the higher of (i) the amount of cash and fair market
value of property that is the highest price per share paid (including
extraordinary dividends) in any transaction triggering the Change in Control or
any liquidation of shares following a sale of substantially all assets of the
Company, or (ii) the highest Fair Market Value per share at any time during the
60-day period preceding and 60-day period following the Change in Control.

(e) Effective Date of Amended Change in Control Provisions. This Section 9, as
amended, shall apply to Awards granted after March 18, 2009.  Section 9 of the
Preexisting Plan, as in effect immediately before March 18, 2009, shall apply to
Awards granted on or before March 18, 2009.

 

10. Additional Award Forfeiture Provisions.

(a) Forfeiture of Options and Other Awards and Gains Realized Upon Prior Option
Exercises or Award Settlements. Unless otherwise determined by the Committee,
each Award granted hereunder shall be subject to the following additional
forfeiture conditions, to which the Participant, by accepting an Award
hereunder, agrees. If any of the events specified in Section 10(b)(i), (ii), or
(iii) occurs (a “Forfeiture Event”), all of the following forfeitures will
result:

(i) The unexercised portion of the Option, whether or not vested, and any other
Award not then settled (except for an Award that has not been settled solely due
to an elective deferral by the Participant and otherwise is not forfeitable in
the event of any termination of service of the

 



--------------------------------------------------------------------------------

Participant) will be immediately forfeited and canceled upon the occurrence of
the Forfeiture Event; and

(ii) The Participant will be obligated to repay to the Company, in cash, within
five business days after demand is made therefor by the Company, the total
amount of Award Gain (as defined herein) realized by the Participant upon each
exercise of an Option or settlement of an Award (regardless of any elective
deferral) that occurred on or after (A) the date that is six months prior to the
occurrence of the Forfeiture Event, if the Forfeiture Event occurred while the
Participant was employed by the Company or a subsidiary or affiliate, or (B) the
date that is six months prior to the date the Participant’s employment by the
Company or a subsidiary or affiliate terminated, if the Forfeiture Event
occurred after the Participant ceased to be so employed. For purposes of this
Section, the term “Award Gain” shall mean (i), in respect of a given Option
exercise, the product of (X) the Fair Market Value per share of Stock at the
date of such exercise (without regard to any subsequent change in the market
price of shares) minus the exercise price times (Y) the number of shares as to
which the Option was exercised at that date, and (ii), in respect of any other
settlement of an Award granted to the Participant, the Fair Market Value of the
cash or Stock paid or payable to Participant (regardless of any elective
deferral) less any cash or the Fair Market Value of any Stock or property (other
than an Award or award which would have itself then been forfeitable hereunder
and excluding any payment of tax withholding) paid by the Participant to the
Company as a condition of or in connection such settlement.

(b) Events Triggering Forfeiture. The forfeitures specified in Section 10(a)
will be triggered upon the occurrence of any one of the following Forfeiture
Events at any time during the Participant’s employment by the Company or a
subsidiary or affiliate or during the one-year period following termination of
such employment:

(i) The Participant, acting alone or with others, directly or indirectly, prior
to a Change in Control, (A) engages, either as employee, employer, consultant,
advisor, or director, or as an owner, investor, partner, or stockholder unless
the Participant’s interest is insubstantial, in any business in an area or
region in which the Company conducts business at the date the event occurs,
which is directly in competition with a business then conducted by the Company
or a subsidiary or affiliate; (B) induces any customer or supplier of the
Company or a subsidiary or affiliate, or other company with which the Company or
a subsidiary or affiliate has a business relationship, to curtail, cancel, not
renew, or not continue his or her or its business with the Company or any
subsidiary or affiliate; or (C) induces, or attempts to influence, any employee
of or service provider to the Company or a subsidiary or affiliate to terminate
such employment or service. The Committee shall, in its discretion, determine
which lines of business the Company conducts on any particular date and which
third parties may reasonably be deemed to be in competition with the Company.
For purposes of this Section 10(b)(i), a Participant’s interest as a stockholder
is insubstantial if it represents beneficial ownership of less than five percent
of the outstanding class of stock, and a Participant’s interest as an owner,
investor, or partner is insubstantial if it represents ownership, as determined
by the Committee in its discretion, of less than five percent of the outstanding
equity of the entity;

(ii) The Participant discloses, uses, sells, or otherwise transfers, except in
the course of employment with or other service to the Company or any subsidiary
or affiliate, any confidential or proprietary information of the Company or any
subsidiary or affiliate, including but not limited to information regarding the
Company’s current and potential customers, organization, employees, finances,
and methods of operations and investments, so long as such information has not
otherwise been disclosed to the public or is not otherwise in the public domain,
except as required by law or pursuant to legal process, or the Participant makes
statements or representations, or otherwise communicates, directly or
indirectly, in writing, orally, or otherwise, or takes any other action which
may, directly or indirectly, disparage or be damaging to the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations, except as required by law or
pursuant to legal process; or

 



--------------------------------------------------------------------------------

(iii) The Participant fails to cooperate with the Company or any subsidiary or
affiliate by making himself or herself available to testify on behalf of the
Company or such subsidiary or affiliate in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, or otherwise fails to
assist the Company or any subsidiary or affiliate in any such action, suit, or
proceeding by providing information and meeting and consulting with members of
management of, other representatives of, or counsel to, the Company or such
subsidiary or affiliate, as reasonably requested.

(c) Agreement Does Not Prohibit Competition or Other Participant Activities.
Although the conditions set forth in this Section 10 shall be deemed to be
incorporated into an Award, a Participant is not thereby prohibited from
engaging in any activity, including but not limited to competition with the
Company and its subsidiaries and affiliates. Rather, the non-occurrence of the
Forfeiture Events set forth in Section 10(b) is a condition to the Participant’s
right to realize and retain value from his or her compensatory Options and
Awards, and the consequence under the Plan if the Participant engages in an
activity giving rise to any such Forfeiture Event are the forfeitures specified
herein. The Company and the Participant shall not be precluded by this provision
or otherwise from entering into other agreements concerning the subject matter
of Section 10(a) and 10(b).

(d) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part the Company’s right to forfeiture under this Section, but no such
waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing or governing any such Award.

11. General Provisions.

(a) Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Company are listed or quoted, or
compliance with any other obligation of the Company, as the Committee may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the Company
shall take or cause to be taken no action, and shall undertake or permit to
arise no legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.

(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than ISOs) may be transferred to one or more transferees during the
lifetime of the Participant, and may be exercised by such transferees in
accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee, subject to any terms and conditions
which the Committee may impose thereon (including limitations the Committee may
deem appropriate in order that offers and sales under the Plan will meet
applicable

 



--------------------------------------------------------------------------------

requirements of registration forms under the Securities Act of 1933 specified by
the Securities and Exchange Commission). A Beneficiary, transferee, or other
person claiming any rights under the Plan from or through any Participant shall
be subject to all terms and conditions of the Plan and any Award document
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.

(c) Adjustments. In the event that any large, special and non-recurring dividend
or other distribution (whether in the form of cash or property other than
Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is determined by the Committee
to be appropriate under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and kind of shares of
Stock which may be delivered in connection with Awards granted thereafter, (ii)
the number and kind of shares of Stock by which annual per-person Award
limitations are measured under Section 5, (iii) the number and kind of shares of
Stock subject to or deliverable in respect of outstanding Awards and (iv) the
exercise price, grant price or purchase price relating to any Award or, if
deemed appropriate, the Committee may make provision for a payment of cash or
property to the holder of an outstanding Option (subject to Section 11(k)). In
addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Performance
Awards and performance goals and any hypothetical funding pool relating thereto)
in recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence, as well as acquisitions and
dispositions of businesses and assets) affecting the Company, any subsidiary or
affiliate or other business unit, or the financial statements of the Company or
any subsidiary or affiliate, or in response to changes in applicable laws,
regulations, accounting principles, tax rates and regulations or business
conditions or in view of the Committee’s assessment of the business strategy of
the Company, any subsidiary or affiliate or business unit thereof, performance
of comparable organizations, economic and business conditions, personal
performance of a Participant, and any other circumstances deemed relevant;
provided that no such adjustment shall be authorized or made if and to the
extent that the existence of such authority (i) would cause Options, or
Performance Awards granted under Section 8 to Participants designated by the
Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder to otherwise
fail to qualify as “performance-based compensation” under Code Section 162(m)
and regulations thereunder, or (ii) would cause the Committee to be deemed to
have authority to change the targets, within the meaning of Treasury Regulation
1.162-27(e)(4)(vi), under the performance goals relating to Options granted to
Covered Employees and intended to qualify as “performance-based compensation”
under Code Section 162(m) and regulations thereunder.

(d) Tax Provisions.

(i) Withholding. The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee. Other provisions of the Plan notwithstanding, only the minimum amount
of Stock deliverable in connection with an Award necessary to satisfy statutory
withholding requirements will be withheld.

(ii) Required Consent to and Notification of Code Section 83(b) Election. No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction

 



--------------------------------------------------------------------------------

outside the United States may be made unless expressly permitted by the terms of
the Award document or by action of the Committee in writing prior to the making
of such election. In any case in which a Participant is permitted to make such
an election in connection with an Award, the Participant shall notify the
Company of such election within ten days of filing notice of the election with
the Internal Revenue Service or other governmental authority, in addition to any
filing and notification required pursuant to regulations issued under Code
Section 83(b) or other applicable provision.

(iii) Requirement of Notification. Upon Disqualifying Disposition Under Code
Section 421(b). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten days thereof.

(iv) Compliance with Section 409A. Any Award under this Plan is intended to
either be exempt from Code Section 409A or comply with the requirements of
Section 409A. If an Award is subject to Section 409A, it shall be interpreted
and operated in a manner that complies with Section 409A, notwithstanding any
provision of the Plan or such Award to the contrary. Any deferral election under
Section 6(d)(iii), Section 9(a)(i), or any other provision of the Plan shall be
made in a manner that complies with Section 409A. With respect to an Option or
similar Other Stock-Based Award, the “Change in Control Price” under Section
9(d) shall not exceed the maximum amount permitted under Section 409A with
respect to an option or stock appreciation right exempt from Section 409A.

(e) Changes to the Plan. The Board may amend, suspend or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
stockholders or Participants; provided, however, that any amendment to the Plan
shall be submitted to the Company’s stockholders for approval not later than the
earliest annual meeting for which the record date is after the date of such
Board action if such stockholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Stock may then be listed or quoted or if such amendment
would materially increase the number of shares reserved for issuance and
delivery under the Plan or materially increase the benefits to Participants
under the Plan, and the Board may otherwise, in its discretion, determine to
submit other amendments to the Plan to stockholders for approval; and provided
further, that, without the consent of an affected Participant, no such Board
action may materially and adversely affect the rights of such Participant under
any outstanding Award. Except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without stockholder
approval.

(f) Right of Setoff. The Company or any subsidiary or affiliate may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Company or a subsidiary or affiliate may owe to the Participant from time to
time, including amounts payable in connection with any Award, owed as wages,
fringe benefits, or other compensation owed to the Participant, such amounts as
may be owed by the Participant to the Company, including but not limited to
amounts owed under Section 10(a), although the Participant shall remain liable
for any part of the Participant’s payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 11(f).

(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts

 



--------------------------------------------------------------------------------

and deposit therein cash, Stock, other Awards or other property, or make other
arrangements to meet the Company’s obligations under the Plan. Such trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines with the consent of each affected
Participant.

(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.

(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

(j) Compliance with Code Section 162(m). It is the intent of the Company that
Options granted to Covered Employees and other Awards designated as Awards to
Covered Employees subject to Section 7 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award. Accordingly, the terms of Sections 7(b), (c), and
(d), including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code Section
162(m) does not comply or is inconsistent with the requirements of Code Section
162(m) or regulations thereunder, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.

(k) Certain Limitations Relating to Accounting Treatment of Awards. Other
provisions of the Plan notwithstanding, the Committee’s authority under the Plan
(including under Sections 8(c), 8(d), 11(c) and 11(d)) is limited to the extent
necessary to ensure that any Option or other Award of a type that the Committee
has intended to be subject to fixed accounting with a measurement date at the
date of grant or the date performance conditions are satisfied under APB 25
shall not become subject to “variable” accounting solely due to the existence of
such authority, unless the Committee specifically determines that the Award
shall remain outstanding despite such “variable” accounting. In addition, other
provisions of the Plan notwithstanding, (i) if any right under this Plan would
cause a transaction to be ineligible for pooling-of-interests accounting that
would, but for the right hereunder, be eligible for such accounting treatment,
such right shall be automatically adjusted so that pooling-of-interests
accounting shall be available, including by substituting Stock or cash having a
Fair Market Value equal to any cash or Stock otherwise payable in respect of any
right to cash which would cause the transaction to be ineligible for
pooling-of-interests accounting, and (ii) if the authority of the Continuing
Directors to determine that an event shall not constitute a Change in Control or
other authority under Section 9(c) would cause a transaction to be ineligible
for pooling-of-interests accounting that would, but for such authority, be
eligible for such accounting treatment, such authority shall be limited to the
extent necessary so that such transaction would be eligible for
pooling-of-interests accounting.

 



--------------------------------------------------------------------------------

(l) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.

(m) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 11(m) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under Section
16(b) for the Participant whose Award is modified.

(n) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a subsidiary or affiliate to
terminate any Eligible Person’s or Participant’s employment or service at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and
employees, or (iv) conferring on a Participant any of the rights of a
stockholder of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award or an
Option is duly exercised. Except as expressly provided in the Plan and an Award
document, neither the Plan nor any Award document shall confer on any person
other than the Company and the Participant any rights or remedies thereunder.

(o) Severability; Entire Agreement. If any of the provisions of this Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any Award documents contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.

(p) Plan Effective Date and Termination. The Plan shall become effective if, and
at such time as, the stockholders of the Company have approved it by the
affirmative votes of the holders of a majority of the voting securities of the
Company present, or represented, and entitled to vote on the subject matter at a
duly held meeting of stockholders. Unless earlier terminated by action of the
Board of Directors, the Plan will remain in effect until such time as no Stock
remains available for delivery under the Plan and the Company has no further
rights or obligations under the Plan with respect to outstanding Awards under
the Plan.

March 2009